DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tegg WO 2018/150314 (hereinafter referred to as Tegg).
Regarding claim 1, Tegg discloses a force measurement system 200 comprising a central axis, three or more pressure-sensor chambers (paragraph 0062) placed radially around the central axis (see fig. 4A and 4B), each pressure sensor chamber comprising a fluid housed in a chamber and pressure sensor positioned to sense pressure on the fluid, and a central member 205 in line with the central axis, the central member capable of being deflected in at least one direction (paragraph 0051). Tegg does not explicitly disclose the pressure chambers each comprising a cylinder as claimed. Tegg does disclose however the use of cylinders 210 for transmitting a force to the force sensor as claimed. Since there are three pressure sensor chambers in Tegg and three cylinders disclosed, it would have been obvious to one of ordinary skill in the 1
Regarding claim 2, the central member of Tegg can be deflected around a central point in line with the central axis and exerts a force on at least one of the three pressure sensor chambers as claimed.
Regarding claim 11, the force-measurement system of Tegg is at the distal end of a catheter as claimed. 

Regarding claim 12, Tegg discloses the claimed system but does not explicitly disclose the device as being located at a distal end of a nasogastric tube as claimed. Examiner takes official notice that nasogastric tubes were common at the time of invention and it would have been obvious to one or ordinary skill in the art at the time of filing to have used the pressure sensing system for any internal tube such as a catheter, endoscope or nasogastric tube to help protect cell walls from damage during use.

Allowable Subject Matter

Claims 4-9, 17-20 and 22 are allowed.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because a new ground of rejection based on the amendment has been included herein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Okada reference teaches a force sensing device which uses cylinders to transmit a force but lacks the teaching of pressure-sensor chambers as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MARK A SHABMAN/Examiner, Art Unit 2861                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the claim does not explicitly disclose the relationship with regard to the arrangement of the pressure-sensor chamber and the cylinders. For example, there is no indication that the cylinders are located within the chamber.